UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year EndedApril 30, 2013 Commission File #000-27397 INOVA TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-0204280 (IRS Employer Identification Number) 2300 W. Sahara Ave. Suite 800 Las Vegas, Nevada 89102 (Address of principal executive offices) (Zip Code) 800-507-2810 (Registrant's telephone no., including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE ACT:COMMON STOCK, $0. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of the registrant's common stock outstanding as of July 24, 2013 was: 4,569,375. DOCUMENTS INCORPORATED BY REFERENCE None 2 Inova Technology Inc. Form 10-K Table of Contents Page PART I Item 1. Description of Business 3 Item 1A Risk Factors 4 Item 2. Description of Property 5 Item 3. Legal Proceedings 5 Item 4. Submission of Matters to a Vote of Security Holders 5 PART II Item 5. Market for Common Equity and Related Stockholder Matters 5 Item 6 Selected Financial Data 6 Item 7. Management’s Discussion and Analysis of Financial Condition and result of Operations 6 Item 8. Financial Statements 10 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 Item 9A. Controls and Procedures 40 PART III Item 10. Directors, Executive Officers, and Corporate Governance 41 Item 11. Executive Compensation 43 Item 12. Security Ownership of Certain Beneficial Owners and Management 44 Item 13. Certain Relationships and Related Transactions 44 Item 14. Principal Accountant Fees and Services 45 PART IV Item 15. Exhibits 45 PART I Item 1. Description of Business Organization and History of the Company Inova Technology Inc. (the “Company”) was incorporated in Nevada in 1997, as Newsgurus.com, Inc. The company changed its name to Secure Enterprise Solutions Inc. in 2002, then to Edgetech Services Inc. (“Edgetech”) In 2007, the Company assumed its present name of Inova Technology, Inc. In 2005, Edgetech entered into an agreement with the shareholders of Web’s Biggest, Inc., Mr. Xavier Roy of Los Angeles, California, and Advisors LLC, (collectively, “Web’s Biggest”) which resulted in Edgetech issuing 25 million convertible preferred shares to the shareholders of Web’s Biggest in consideration for 100% of the outstanding capital of Web’s Biggest and $250,000 be used for general working capital of Edgetech. 3 In 2006, Edgetech bought certain assets of Data Management, Inc., a Nevada corporation in exchange for 25 million convertible preferred shares. The convertible shares used to acquire it represented approximately 90% of the voting stock of Edgetech on a fully diluted basis. Concurrently, Edgetech sold its wholly-owned subsidiary, Web’s Biggest Limited, to Advisors LLC in exchange for 25 million convertible preferred shares of Edgetech Services, Inc. held by Advisors LLC. The 25 million convertible preferred shares given to buy Data Management were the same 25 million convertible preferred shares received from the sale of Web’s Biggest. Prior to these transactions described above, the Company was controlled by Advisors LLC, an entity related to Mr. Paul Aunger, an officer and director of the registrant. When the transactions described above were completed, this resulted in a change of control of the Company and the controlling shareholder became Southbase International Ltd., an entity related to Mr. Adam Radly, an officer and director of the Company. Prior to these transactions, the unaffiliated shareholders of the Company owned approximately 10% of the Registrant and they continued to own approximately 10% of the Company on a fully diluted basis. On May 1, 2007, Inova also acquired RightTag Inc. (“RightTag”), a manufacturer of radio frequency identification (“RFID”) products. On December 21, 2007, Inova acquired Texas-based Desert Communications (“Desert”) for $5.9 million ($3.3 million paid in cash and $2.6 million to be paid under notes payable). On September 1, 2008, Inova acquired Trakkers, LLC (“Trakkers”) and Tesselon, LLC (“Tesselon”) for $6.1 million including $500,000 cash, $2.3 million to be paid under notes payable, $2 million paid in the form of a seller note and $1.3 million of redeemable preferred stock (non-convertible and nonvoting). Trakkers purchased a majority of Desert Communications in 2008. As consideration for the acquisition the IBM note was setup in 2008 in the name of Desert Communications but to be paid by Trakkers, LLC. Trakkers is majority owned by Righttag. Description of the Company’s Business Inova (a Nevada Corporation) is a technology holding company. Inova has five subsidiaries. These subsidiaries and their respective businesses are listed below: Subsidiary/Division Business Edgetech Services Inc. IT services and consulting Trakkers LLC RFID rentals RightTag, Inc. Manufacturer of radio frequency identification (RFID) Products Inova Technology Holdings Holding company Desert Communications, Inc. IT consulting and sales and computer network solutions In total, the companies have approximately 75 employees and consultants. It has offices in Texas, Nevada and Montana. Item 1A. Risk Factors Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Except for historical information, the forward-looking matters discussed in this news release are subject to certain risks and uncertainties which could cause the Company's actual results and financial condition to differ materially from those anticipated by the forward-looking statements including, but not limited to, the Company's liquidity and the ability to obtain financing, the timing of regulatory approvals, uncertainties related to corporate partners or third-parties, product liability, the dependence on third parties for manufacturing and marketing, patent risk, copyright risk, competition, and the early stage of products being marketed or under development, as well as other risks indicated from time to time in the Company's filings with the Securities and Exchange Commission. The Company assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. 4 Item 2. Description of Property Inova does not own any real estate property. Leases: There was an office lease for Desert, effective May 2008 until August 2011. Rent is payable at $6,300 per month including tax. The lease has not been renewed to date and Desert plans to continue on a month-to-month basis. There is an office lease for Trakkers, effective until April 2013. Rent is payable at $3,300 per month including tax. Rent expense was $211,058 and $117,788 for fiscal 2013 and 2012, respectively. No real estate is owned by the Inova companies. Item 3. Legal Proceedings In 2011 Ascendiant filed suit for collection of the $1,847,038 principal and interest described in Note 10. George Jones has filed a suit for $1,279,210. Inova has filed a suit against Jones for damages in excess of $1,000,000. See Note 10 Item 4. Submission of Matters to a Vote of Security Holders and Small Business Issuer Purchases of Securities No matters were submitted to a vote of security holders through solicitation or otherwise during the fourth quarter of the fiscal year covered by this report. PART II. Item 5. Market for Common Equity and Related Stockholder Matters The Company’s common stock is traded on the OTCBB under the symbolINVA.Our CUSIP No. is 45776L308. High Low 04/30/2013 01/31/2013 10/31/2012 07/31/2012 04/30/2012 3 01/31/2012 10/31/2011 07/31/2011 The above table lists the high and low closing sales prices for each quarter on the OTCBB for our common shares for the past two fiscal years and are adjusted for our 400 to 1 reverse stock split which was effective on November 12, 2008, our forward 20:1 split October, 2010 and reverse split 100:1 June 17, 2013. There are approximately 56 shareholders of record, 1 of which is a holder for several hundred individuals. The below quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. 5 There are no restrictions that limit our ability to pay dividends on our common stock. We have not declared any dividends since incorporation and we do not anticipate doing so in the foreseeable future. Our present policy is to retain future earnings for use in our operations and expansion of our business. Item 6. Selected Financial Data N/A Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The information contained in this Management's Discussion and Analysis of Financial Condition and Results of Operation contains "forward looking statements." Actual results may materially differ from those projected in the forward looking statements as a result of certain risks and uncertainties set forth in this report. Although our management believes that the assumptions made and expectations reflected in the forward looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual future results will not be materially different from the expectations expressed in this Annual Report. The following discussion should be read in conjunction with the Company’s Consolidated Financial Statements. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Intangible assets Intangible assets with definite lives are recorded at cost and amortized using the straight-line method over their estimated useful lives. Impairment of long-lived assets The Company reviews the carrying value of its definite lived intangible assets at least annually. Other long-lived assets, including intangibles, are reviewed whenever events or changes in circumstances indicate that the historical-cost carrying value of an asset may no longer be appropriate. The Company assesses recoverability of the asset by comparing the undiscounted future net cash flows expected to result from the asset to its carrying value. If the carrying value exceeds the undiscounted future net cash flows of the asset, an impairment loss is measured and recognized. An impairment loss is measured as the difference between the net book value and the fair value of the long-lived asset. Goodwill and other indefinite intangibles Goodwill and other intangibles with indefinite lives are not amortized but are reviewed for impairment at least anually, or more frequently if an event or circumstance indicates that an impairment may have occurred. To test for impairment, the fair value of each reporting unit is compared to the related net book value, including goodwill. If the net book value of the reporting unit exceeds the fair value, an impairment loss is measured and recognized. An income approach is utilized to estimate the fair value of each reporting unit. The income approach is based on the projected debt-free cash flow, which is discounted to the present value using discount factors that consider the timing and risk of cash flows. 6 Embedded conversion features The Company evaluates embedded conversion features within convertible debt and convertible preferred stock under ASC 815 “Derivatives and Hedging” to determine whether the embedded conversion feature should be bifurcated from the host instrument and accounted for as a derivative at fair value with changes in fair value recorded in earnings. If the conversion feature does not require derivative treatment under ASC 815, the instrument is evaluated under ASC 470-20 “Debt with Conversion and Other Options” for consideration of any beneficial conversion feature. Revenue and cost recognition Inova has four sources of revenues: IT network design and implementation from Desert, computer equipment sales from Desert, sales of RFID items from RightTag, and rental income from Trakkers/Tesselon. Revenue that is received before it is earned is classified as deferred revenue. IT network design and implementation: Revenues from fixed-price contracts are recognized on the percentage-of-completion method, measured by the percentage of cost incurred to date to estimated total cost for each contract. This method is used because management considers total cost to be the best available measure of progress on the contracts. Because of inherent uncertainties in estimating costs, it is at least reasonably possible that the estimates used will change within the near term. Contract costs include all direct material and labor costs and those indirect costs related to contract performance, such as indirect labor, supplies, tools, repairs, and depreciation. Selling, general and administrative costs are charged to expense as incurred. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions, and estimated profitability may result in revisions to costs and income, which are recognized in the period in which the revisions are determined. Changes in estimated job profitability resulting from job performance, job conditions, contract penalty provisions, claims, change orders, and settlements, are accounted for as changes in estimates in the current period. The asset, “Costs and estimated earnings in excess of billings on uncompleted contracts,” represents revenues recognized in excess of amounts billed. The liability, “Billings in excess of costs and estimated earnings on uncompleted contracts,” represents billings in excess of revenues recognized. Computer equipment sales & sales of RFID items: Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collectability is reasonably assured. Rental income for RFID items: The Company follows Staff Accounting Bulletin No. 104 recognizing RFID rental income. Revenue generally is realized or realizable and earned when all of the following criteria are met: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been rendered; (3) the seller’s price to the buyer is fixed or determinable; and (4) collectability is reasonably assured. A rental contract term can be daily or weekly. Consistent with SAB 104, the Company’s policy recognizes revenue from equipment rentals in the period earned on a straight-line basis, over the contract term, regardless of the timing of the billing to customers. Revenue from the sale of new and used equipment and parts is recognized at the time of delivery to, or pick-up by, the customer and when all obligations under the sales contract have been fulfilled, risk of ownership has been transferred and collectability is reasonably assured. Services revenue is recognized at the time the services are rendered. 7 Stock based compensation ASC 718, “Accounting for Stock-Based Compensation" established financial accounting and reporting standards for stock-based employee compensation plans. It defines a fair value based method of accounting for an employee stock option or similar equity instrument. In January 2006, Inova implemented ASC 718, and accordingly, Inova accounts for compensation cost for stock option plans in accordance with ASC 718. Inova accounts for share based payments to non-employees in accordance with ASC 505-50 “Accounting for Equity Instruments Issued to Non-Employees for Acquiring, or in Conjunction with Selling, Goods or Services”. RESULTS OF OPERATIONS FOR THE YEAR ENDED APRIL 30, 2, 2012 Total revenues (net sales) decreased from $21,207,693 for the twelve month period ending April 2012 to $18,680,990 for the twelve month period ending April 30, 2013. This is primarily the result of a decrease in awarded contracts compared to the previous year. The Company’s selling, general and administrative expenses increased from $5,583,358 for the twelve months ending April 30, 2012 to $6,781,038 for the same period in 2013. This is primarily the result of the increase in litigation settlement expenses. Last fiscal year, the Company reported a net loss from continuing operations of $1,249,171 as compared to a loss of $6,626,238 for the fiscal year ended April 30, 2013. The increased loss is primarily due to the decreased sales, increase in litigation settlement expenses and decrease in gain on derivative liabilities. As of the date of the filing the Company is attempting to restructure its debt with Boone and some other secured creditors. If successful there would be a significant decrease in the current portion of debt outstanding, interest rate reductions and extended maturity dates. If unsuccessful, we will continue to be in default on these loans and incur additional interest expense. We are exploring various ways to address our debt including restructuring the debt with current lenders and refinancing with new lenders. However, there can be no assurance that the Company will be successful. Adjusted EBITDA for the years ending April 30, 2013 was $ 175,234 and $ 802,187 for the year ending April 30, 2012. EBITDA is Earnings before interest, tax, depreciation and amortization. Inova also excludes certain one-time external professional fees, litigation settlement expenses, the non-cash loss on derivative liabilities and impairment charges from its Adjusted EBITDA calculation. Year ended Year ended Adjusted EBITDA April 30, April 30, Net loss $ ) $ ( 1,249,171) Interest Tax Depreciation/Amortization Litigation settlement expenses - Impairment loss and servicing fee - Derivative/warrant (gain) loss ( 1,033,491) Legal fees (Inova and its lenders) Adjusted EBITDA $ $ 8 LIQUIDITY AND CAPITAL RESOURCES As of April 30, 2013, we had cash and cash equivalents totaling $378,785, current assets were $1,880,527, current liabilities were $23,083,402 and total stockholders’ deficit was $17,103,100. Working capital deficit increased from $15,852,516 at April 30, 2012 to $21,202,875 at April 30, 2013. The working capital deficit increased due to lower cash in 2013 as compared to 2012, and increased accrued expenses. Since we are attempting to modify most of the notes, some lenders have agreed to us not making payments currently. This has caused the notes to be in default and, therefore, are shown as current liabilities. It is not likely the company will be required to make significant principal payments in the near future. As shown in the accompanying financial statements, we have incurred recurring losses from operations and have an accumulated deficit and negative working capital as of April 30, 2013. These conditions raise substantial doubt as to our ability to continue as a going concern. This condition is based on whether the company has over a year’s worth of cash to pay current liabilities. While we have positive adjusted EBITDA we are not able to make all required debt payments currently. Management is trying to raise additional capital through sales of stock and refinancing debt. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. OFF-BALANCE SHEET ARRANGEMENTS None. 9 Item 8. Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Inova Technology, Inc. Santa Monica, California We have audited the accompanying consolidated balance sheets of Inova Technology, Inc. and its subsidiaries(collectively, “Inova”), as of April 30, 2013 and 2012 and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of Inova’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Inova and its subsidiariesas of April 30, 2012 and 2011 and the results oftheir consolidated operations andtheir consolidated cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Inova will continue as a going concern. Inova incurred losses from operations for the years ended April 30, 2013 and 2012 and has a working capital deficit as of April 30, 2013. These factors raise substantial doubt about Inova’s ability to continue as a going concern. Management's plans in regard to these matters are described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. MALONEBAILEY, LLP www.malonebailey.com Houston, Texas July 29, 2013 10 INOVA TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS April 30, 2013 April 30, 2012 ASSETS Current assets Cash $ Accounts receivable, net of allowance of $56,283 and $81,283 Contract receivables, net of allowance of $21,746 and $21,746 Credit facility receivable Inventory Costs in excess of billing and estimated earnings Prepaid and other current assets Total current assets Fixed assets, net Revenue earning equipment, net Goodwill, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Deferred income Derivative liabilities Notes payable - related parties Notes payable Total current liabilities Notes payable - related parties, net of current maturities Total liabilities Stockholders' deficit Convertible preferred stock, $0.001 par value; 25,000,000 shares authorized; 1,500,000 shares issued and outstanding (the cost of the shares are included in non-controlling interest) - - Common stock, $0.001 par value; 20,000,000 shares authorized; 1,820,241 and 763,641 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Inova Technology, Inc stockholders' deficit ) ) Non-controlling interest Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See summary of accounting policies and notes to consolidated financial statements. 11 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended April 30, 2013 and 2012 Revenues $ $ Cost of revenues ) ) Selling, general and administrative ) ) Impairment ) - Depreciation expense ) ) Operating loss ) ) Other income (expense): Gain (Loss) on derivative liabilities ) Other income - Gain (Loss) on debt extinguishment - Interest expense ) ) Net loss $ ) $ ) Basic and diluted income (loss) per share $ ) $ ) Weighted average common shares outstanding-basic Weighted average common shares outstanding-diluted See summary of accounting policies and notes to consolidated financial statements. 12 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS EQUITY For the years ended April 30, 2013 and 2012 Common Stock Preferred Stock Additional Non-Controlling Retained Shares Par (0.001) Shares Par (0.001) Paid-in Capital Interest Deficit Total Balances at April 30, 2011 $ $
